UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7597


DAVID KEITH BUFF,

                Plaintiff - Appellant,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; JON E. OZMINT,
Director; UNKNOWN DIRECTOR; ELBERT PEARSON, Security Threat
Group Coordinator; MCKITHER BODISON, Warden; WAYNE MCCABE,
Warden; RALPH HUNTER, Associate Warden; FRED THOMPSON,
Associate Warden; EUGENE SKIPPER, Sergeant; JAMANA RAVENELL,
Caseworker,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Terry L. Wooten, District Judge.
(5:11-cv-00234-TLW)


Submitted:   December 13, 2012             Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Keith Buff, Appellant Pro Se. Andrew Lindemann, DAVIDSON
& LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               David Keith Buff appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on    his   42   U.S.C.      § 1983    (2006)   complaint.        We    have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                     Buff v.

S.C.    Dep’t    of   Corr.,     No.   5:11-cv-00234-TLW       (D.S.C.     July    25,

2012).     We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented    in   the   materials

before   this     court    and   argument       would   not   aid   the   decisional

process.



                                                                            AFFIRMED




                                           2